—Judgment unanimously affirmed. Memorandum: The court erred in giving a "no inference” charge without defendant’s request (see, CPL 300.10 [2]). The error was harmless, however, because the evidence of guilt was overwhelming (see, People v Vereen, 45 NY2d 856, 857; People v Crimmins, 36 NY2d 230, 237). Defendant was found in the store after business hours. He had gained entry to the store through holes in the exterior wall and the ceiling. Cartons of cigarettes were found in a bag near the hole and quarters had been unwrapped and rearranged in the change drawer of the cash register. There is no reasonable possibility that the court’s error contributed to defendant’s conviction (see, People v Pulley, 179 AD2d 998, lv denied 80 NY2d 908).
We have reviewed the other issues raised by defendant and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Burglary, 3rd Degree.) Present — Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.